Name: Commission Regulation (EC) No 1167/94 of 24 May 1994 arrangements for imports into the Community of certain textile products (categories 28, 68 and 97) originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade policy;  leather and textile industries
 Date Published: nan

 No L 130/18 Official Journal of the European Communities 25. 5 . 94 COMMISSION REGULATION (EC) No 1167/94 of 24 May 1994 arrangements for imports into the Community of certain textile products (categories 28 , 68 and 97) originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 195/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products of categories 28 , 68 and 97 specified in the Annex hereto and originating in the People's Republic of China (hereinafter referred to as 'China') have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas, in accordance with paragraph of 3 of the said Article 10 of Regulation (EEC) No 3030/93 , China was notified on 8 February 1994 of a request for consultations concerning imports into the Community of textile products of category 97 ; Whereas, in accordance with paragraph 3 of the said Article 10 of Regulation (EEC) No 3030/93 , China was notified on 25 March 1994 of a request for consultations concerning imports into the Community of textile products of categories 28 and 68 ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within category 97 were submitted to a provisional quantitative restriction for the period 8 February to 7 May 1994 by Commission Regulation (EC) No 469/94 (3) ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within category 28 were submitted to a provisional quantitative restriction for the period 25 March to 24 June 1994 by Commission Regulation (EC) No 1 135/94 (4) ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within category 68 were submitted to a provisional quantitative restriction for the period 25 March to 24 June 1994 by Commission Regulation (EC) No 1 1 36/94 (*) ; Whereas, as a result of these consultations, it was agreed to make the imports of the textiles products in question subjet to definitive Community quantitative restrictions ; Whereas it is appropriate to apply to imports to the Community of products for which quantitative limits are introduced the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation ; Whereas paragraph 4 of the said Article 10 of Regulation (EEC) No 3030/93 provides for compliance with the quantitative limits to be ensured by means of a double ­ checking system in accordance with Annex III of the said Regulation ; Whereas the products falling within category 97 exported from China between 8 February 1994 and the date of entry into force of this Regulation must be set off against the quantitative limit for the period 8 February to 31 December 1994 ; Whereas the products falling within categories 28 and 68 97 exported from China between 25 March 1994 and the date of entry into force of this Regulation must be set off against the quantitative limit for the period 25 March to to 31 December 1994 ; Whereas the quantitative limits for imports of products within category 97 should not prevent the importation of products covered by it shipped from China before the entry into force of Commission Regulation (EC) No 469/94 of 2 March 1994 ; Whereas the quantitative limits for imports of products within category 28 should not prevent the importation of products covered by it shipped from China before the entry into force of Commission Regulation (EC) No 1135/94 ; Whereas the quantitative limits for imports of products within category 68 should not prevent the importation of products covered by it shipped from China before the entry into force of Commission Regulation (EC) No 1136/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,(') OJ No L 275, 8 . 11 . 1993, p. 1 . (2) OJ No L 29, 2. 2. 1994, p. 1 . (3) OJ No L 59, 3 . 3 . 1994, p. 3 . (4) OJ No L 127, 19. 5 . 1994, p. 10 . 0 OJ No L 127, 19 . 5. 1994, p. 12. 25 . 5. 94 No L 130/19Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the categories of products origina ­ ting in China and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 Imports of the products referred to in Article 1 and shipped from China after the entry into force of this Regulation shall remain subject to the provisions of Council Regulation (EEC) No 3030/93 , which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regula ­ tion, in particular to the double-checking system described in Annex III to the said Regulation . All quantities of products falling within categories 28 and 68 shipped to the Community from China on or after 25 March 1994 and released for free circulation shall be deducted from the respective quantities laid down in the Annex hereto. All quantities of products falling within category 97 shipped to the Community from China on or after 8 February 1994 and released for free circulation shall be deducted from the respective quantities laid down in the Annex hereto. Article 3 The limits laid down in the Annex shall not prevent the importation of products falling within category 28 but shipped from China before the date of entry into force of Regulation (EC) No 1135/94. The limits laid down in the Annex shall not prevent the importation of products falling within category 68 but shipped from China before the date of entry into force of Regulation (EC) No 1136/94. The limits laid down in the Annex shall not prevent the importation of products falling within category 97 shipped from China before the date of entry into force of Regulation (EC) No 469/94. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1994. For the Commission Leon BRITTAN Member of the Commission No L 130/20 Official Journal of the European Communities 25. 5. 94 ANNEX Category CN code Description Third country Unit Quantitative limits Quantitative limits 1 January 1995 to 31 December 1995 28 6103 41 10 Trousers, bib and brace overalls, bree- China 1 000 pieces from 25. 3 . 1994 54 590 610341 90 ches and shorts (other than swimwear), to 31 . 12. 1994 6103 42 10 knitted or crocheted, of wool, of cotton 6103 42 90 or of man-made fibres 40 948 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 68 6111 10 90 Babies' garments and clothing accesso- China tonnes from 25. 3 . 1994 15 525 6111 20 90 ries , excluding babies' gloves, mittens to 31 . 12. 1994 6111 30 90 and mitts of categories 10 and 87, and ex 6111 90 00 babies' stockings, socks and sockettes, 11589 other than knitted or crocheted, of cate ­ ex 6209 10 00 gory 88 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 97 5608 11 11 Nets and netting made of twine, China tonnes from 8 . 2. 1994 1 656 5608 11 19 cordage or rope and made up fishing to 31 . 12. 1994 5608 11 91 nets of yarn, twine, cordage or rope 5608 1 1 99 1 433 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 99 00